
	
		I
		111th CONGRESS
		2d Session
		H. R. 5229
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2010
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to establish
		  standards for the transparent and accurate tabulation of votes and aggregation
		  of vote counts in elections for Federal office, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Vote Tabulation Audit Act of
			 2010.
		2.Requiring States
			 to Meet Standards For Transparent and Accurate Tabulation of Votes and
			 Aggregation of Vote Counts
			(a)In
			 GeneralSection 301(a) of the
			 Help America Vote Act of 2002 (42 U.S.C. 15481(a)) is amended by adding at the
			 end the following new paragraph:
				
					(7)Requirements for
				transparency in tabulation of votes and aggregation of vote counts
						(A)RequirementsIn
				tabulating votes and determining the aggregate vote count in any election for
				Federal office, each State shall meet the following requirements:
							(i)Upon the closing
				of the polls at each polling place, the appropriate election official shall
				tabulate each of the following:
								(I)The number of
				regular ballots cast on each voting machine, and the number cast by hand on
				regular or emergency ballots, at the polling place.
								(II)The number of
				votes per candidate (excluding over-votes).
								(III)The number of
				spoiled ballots.
								(IV)The number of
				over-votes, under-votes, and blank votes (or their equivalent) for each
				candidate.
								(V)The number of
				provisional ballots cast, both on paper and by voting machine.
								(VI)The serial number
				or numbers (in the case of a system with more than one such number), model, and
				manufacturer of each voting system on which votes were recorded at the polling
				place.
								(VII)The total number
				of individuals who appeared at the polling place to cast ballots, determined by
				reference to the number of signatures in a sign-in book or other similar
				independent count.
								(VIII)The total number of voters who cast ballots
				in all elections for Federal office on the ballot at the polling place.
								(IX)Such other
				information as the State may require.
								(ii)The appropriate
				election officials at the polling place shall prepare a preliminary
				certification of the vote count at the polling place (as tabulated under clause
				(i)) under the observation of the certified tabulation observers admitted to
				the polling place under subparagraph (F) (if any), shall announce the vote
				count orally, and shall prepare and post a paper copy of the preliminary
				certification for the admitted tabulation observers at the polling place. Such
				officials shall ensure that each of the certified tabulation observers admitted
				to the polling place has full access to observe the process by which the
				preliminary certification is produced and a reasonable period of time to review
				the preliminary certification before the polling place is closed, and (if
				feasible) shall provide such observers with identical duplicate certificates.
							(iii)After the
				requirements of clause (ii) are met, the appropriate election official, in the
				manner prescribed by applicable State or local law, shall transmit the
				information contained in such preliminary certification to the central vote
				tabulation center designated for the tabulation of votes by the chief State
				election official.
							(iv)As soon as practicable after information is
				entered into the central vote tabulation center under clause (iii),
				subparagraph (B) (with respect to early votes), subparagraph (C) (with respect
				to absentee ballots), and subparagraph (D) (with respect to provisional ballots
				counted as votes in the election), the appropriate election official shall
				display (at a prominent location accessible to the public during regular
				business hours and in or within reasonable proximity to the polling place) a
				paper copy of the preliminary certification prepared under clause (ii), and the
				information shall be displayed on the official public websites of the
				applicable local election official and chief State election official in a
				manner which displays, together with the name of the designated voting official
				who entered the information and the date and time the information was entered,
				each of the following:
								(I)The information
				tabulated under clause (i).
								(II)The number of
				early ballots cast on each day of the early voting period.
								(III)The aggregate
				number of early votes cast for each candidate.
								(IV)The number of
				absentee ballots received on each day on which such ballots are permitted to be
				received and counted under State law.
								(V)The aggregate
				number of absentee votes cast for each candidate.
								(VI)The aggregate
				number of provisional ballots cast.
								(VII)The number of
				provisional votes cast for each candidate.
								In no event
				may the information required to be displayed under this clause be displayed
				later than noon on the day following the date of the election (or, with respect
				to information on early votes, absentee ballots, and provisional ballots, prior
				to the closing of the polls on the date of the election or later than noon on
				the day following the date on which the votes and ballots are counted). All of
				the information required to be posted under this clause shall be presented in a
				format under which any individual may visit the website and view and download
				all of the information.(v)Each website on which information is posted
				under clause (iv) shall include information on the procedures by which
				discrepancies shall be reported to election officials. If any discrepancy
				exists between the posted information and the relevant preliminary
				certification, the appropriate election official shall display information on
				the discrepancy on the website on which the information is posted under clause
				(iv) not later than 24 hours after the official is made aware of the
				discrepancy, and shall maintain the information on the discrepancy and its
				resolution (if applicable) on such website during the entire period for which
				results of the election are typically maintained on such website.
							(vi)The appropriate election official shall
				preserve archived copies of the preliminary certifications prepared under
				clause (ii) and reports of discrepancies filed by certified tabulation
				observers for the period of time during which records and papers are required
				to be retained and preserved pursuant to title III of the Civil Rights Act of
				1960 (42 U.S.C. 1974 et seq.) or for the same duration for which archived
				copies of other records of the election are required to be preserved under
				applicable State law, whichever is longer.
							(B)Treatment of
				ballots cast at early voting sites
							(i)ApplicationThe
				requirements of this subparagraph shall apply with respect to the preliminary
				certification of the tabulation of, and the public posting of information
				related to, ballots cast by individuals in person at designated sites prior to
				the date of the election.
							(ii)Daily count of
				early ballots castAt the close of business on each day on which
				ballots described in clause (i) may be cast prior to the date of the election,
				the appropriate election official at each such site shall—
								(I)post a preliminary count of the total
				number of individuals who appeared at the site to cast ballots, determined by
				reference to the number of signatures in a sign-in book or other similar
				independent count, and the total number of ballots cast (excluding information
				on the votes received by individual candidates);
								(II)under the observation of certified
				tabulation observers admitted to the site under subparagraph (F) (if any),
				prepare and post a paper copy of a preliminary certification of the information
				described in subclause (I), and shall ensure that each of the certified
				tabulation observers admitted to the site has full access to observe the
				process by which the preliminary certification is produced and a reasonable
				period of time to review the preliminary certification before the site is
				closed; and
								(III)display at the site during regular business
				hours for the duration of the early voting period a paper copy of the
				preliminary certification prepared under subclause (II).
								(iii)Application of
				general tabulation requirementsUpon the closing of the polls on the date
				of the election, the appropriate election official at the site at which such
				ballots are secured shall meet the requirements of subparagraph (A) with
				respect to such ballots (including requirements relating to the role of
				certified tabulation observers) in the same manner as an election official at a
				polling place.
							(C)Treatment of
				absentee ballots
							(i)Daily count of
				ballots mailed and receivedAt the close of each business day on
				which a State mails or accepts absentee ballots cast in an election for Federal
				office prior to the date of the election, the appropriate election official
				shall—
								(I)tabulate the total
				number of absentee ballots mailed and received by the official during that day
				and a separate count of the number of absentee ballots received but rejected
				(separated into categories of the reasons for rejection);
								(II)under the observation of certified
				tabulation observers admitted under subparagraph (F) to the site at which the
				ballots are mailed and received (if any), prepare and post a paper copy of a
				preliminary certification of the information described in subclause (I), and
				ensure that each of the certified tabulation observers admitted to the site has
				full access to observe the process by which the preliminary certification is
				produced and a reasonable period of time to review the preliminary
				certification before the site is closed; and
								(III)display at the site during regular business
				hours for the duration of the period during which absentee ballots are
				processed a paper copy of the preliminary certification prepared under
				subclause (II).
								(ii)Application of
				general tabulation requirementsAt the close of business on the last day on
				which absentee ballots are counted prior to the certification of the election,
				the appropriate election official at the site at which absentee ballots are
				received and counted shall meet the requirements of subparagraph (A) with
				respect to such ballots (including requirements relating to the role of
				certified tabulation observers) in the same manner as an election official at a
				polling place.
							(D)Treatment of
				provisional ballotsAt the close of business on the day on which
				the appropriate election official determines whether or not provisional ballots
				cast in an election for Federal office will be counted as votes in the election
				(as described in section 302(a)(4)), the official shall—
							(i)post a preliminary count of the number of
				such ballots for which a determination was made, the number of ballots counted,
				and the number of ballots rejected (separated into categories of the reason for
				the rejection);
							(ii)under the observation of certified
				tabulation observers admitted under subparagraph (F) to the site at which the
				determination is made (if any), prepare and post a paper copy of a preliminary
				certification of the information described in clause (i), and ensure that each
				of the certified tabulation observers admitted to the site has full access to
				observe the process by which the preliminary certification is produced and a
				reasonable period of time to review the preliminary certification before the
				site is closed; and
							(iii)display at the site during regular business
				hours for the duration of the period during which provisional ballots are
				processed a paper copy of the preliminary certification prepared under clause
				(ii).
							(E)Requirements in
				Case of System Failure During TabulationThe appropriate election officials shall
				prepare and post contingency plans which will enable the officials to meet the
				requirements of this paragraph in the event of machine failure.
						(F)Admission of
				certified tabulation observers
							(i)Certified
				tabulation observer definedIn this paragraph, a certified
				tabulation observer is an individual who is certified by an appropriate
				election official as authorized to carry out the responsibilities of a
				certified tabulation observer under this paragraph.
							(ii)SelectionIn
				determining which individuals to certify as tabulation observers and admit to a
				polling place or other location to serve as certified tabulation observers with
				respect to an election for Federal office, the election official shall give
				preference to individuals who are affiliated with a candidate in the election,
				except that—
								(I)the number of
				individuals admitted who are affiliated with the same candidate for Federal
				office may not exceed one; and
								(II)the maximum
				number of individuals who may be admitted shall equal the number of candidates
				in the election plus 3, or such greater number as may be authorized under State
				law.
								(iii)Responsibilities
				of election officialsThe appropriate election official shall
				provide certified tabulation observers with assistance and materials necessary
				to enable the observers to carry out their responsibilities under this
				paragraph, including—
								(I)providing not
				fewer than 2 hours of training;
								(II)providing sample
				preliminary certification reports consistent with the reports which will be
				used on the date of the election; and
								(III)furnishing each observer with an
				appropriate badge or other identification which may be worn while the observer
				is exercising the observer’s function under this paragraph.
								(iv)No effect on
				admission of other observersNothing in this subparagraph may be
				construed to limit or otherwise affect the authority of other individuals to
				enter and observe polling place operations under any other law, including
				international observers authorized under any treaty or observers of the Federal
				Government authorized under the Voting Rights Act of 1965.
							(G)Mandatory hand
				recount in case of unresolved discrepancy
							(i)Recount in the
				case of unresolved discrepancy required prior to certification of
				resultIf the chief State
				election official determines, on the basis of information reported under
				subparagraph (A), that there is an unresolved discrepancy between the
				information posted on the website of the chief State election official and the
				preliminary certification provided to a certified tabulation observer under
				subparagraph (A) for any precinct in which ballots are cast in an election, the
				chief State election official may not issue a final certification of the
				results of the election until the appropriate election official has completed a
				hand count of the ballots cast in the election in the precinct in which the
				unresolved discrepancy exists, using the voter-marked paper ballots or
				voter-verifiable paper records of votes cast on voting machines if required by
				Federal or State law or used in the jurisdiction, or (if not so required or
				used) the permanent paper records required to be produced under paragraph
				(2).
							(ii)Posting of
				informationThe chief State
				election official shall ensure that the information obtained during the hand
				count conducted under clause (i), including the final certified vote totals,
				shall be displayed on the official public websites of the applicable local
				election official and chief State election official using the same categories
				and in the same manner applicable to the information required to be displayed
				with respect to a preliminary vote count under subparagraph (A)(iv).
							(H)No effect on
				other tabulation requirementsNothing in this Act may be
				construed to supersede any requirement that an election official at a polling
				place report vote totals to a central tabulation facility and address
				discrepancies the official finds in the aggregation of those totals with other
				vote
				totals.
						.
			(b)Effective
			 DateSection 301(d) of such Act (42 U.S.C. 15481(d)) is amended
			 by striking January 1, 2006 and inserting January 1, 2006
			 (or, in the case of the requirements of subsection (a)(7), shall meet such
			 requirements with respect to each election for Federal office held after the
			 expiration of the 1-year period which begins on the date of the enactment of
			 the Vote Tabulation Audit Act of 2010).
			3.Payments to
			 States to Cover Costs of Carrying Out Tabulations at Certain Polling Places of
			 Votes Cast on Paper Optical Scan Ballots
			(a)PaymentsSubtitle
			 D of title II of the Help America Vote Act of 2002 (42 U.S.C. 15321 et seq.) is
			 amended by adding at the end the following new part:
				
					7Payments to Cover
				Costs of Tabulations of Votes Cast on Paper Optical Scan Ballots
						297.Payments to
				States to Cover Costs of Carrying Out Tabulations at Certain Polling Places of
				Votes Cast on Paper Optical Scan Ballots
							(a)Payments to
				StatesThe Commission shall make payments to reimburse eligible
				States for the costs incurred in obtaining and operating the equipment
				necessary to tabulate at the polling places described in subsection (c) the
				votes cast on any paper optical scan ballots used at such polling places, as
				required under section 301(a)(7)(A)(i).
							(b)Amount of
				PaymentThe amount of the payment made to a State under this part
				shall be based upon the reasonable costs incurred by the State in obtaining and
				operating the equipment described in subsection (a), as determined on the basis
				of information provided by the State at such time and in such form as the
				Commission may require.
							(c)Polling Places
				DescribedA polling place is
				described in this subsection if, with respect to the most recent elections for
				Federal office held in the State prior to the enactment of the Vote Tabulation
				Audit Act of 2010—
								(1)the votes cast in
				the election were cast on paper optical scan ballots; and
								(2)the votes cast on
				such ballots were not tabulated at the polling place but at a central count
				optical scan facility in the State.
								297A.Authorization
				of AppropriationsThere are
				authorized to be appropriated for payments under this part such sums as may be
				necessary, to remain available until
				expended.
						.
			(b)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the item relating to subtitle D of title II the following:
				
					
						Part 7—Payments To Cover Costs of Tabulations
				of Votes Cast on Paper Optical Scan Ballots
						Sec. 297. Payments to States to cover
				costs of carrying out tabulations at certain polling places of votes cast on
				paper optical scan ballots.
						Sec. 297A. Authorization of
				appropriations.
					
					.
			4.Adoption of Model
			 Posting Format by Election Assistance Commission
			(a)Adoption of
			 model formatPart 3 of subtitle B of title II of the Help America
			 Vote Act of 2002 (42 U.S.C. 15361 et seq.) is amended by adding at the end the
			 following new section:
				
					223.Model Format
				For Posting Tabulation of Votes and Aggregate Vote Counts
						(a)Adoption of
				Model FormatIn the same
				manner as the Commission adopts the voluntary voting system guidelines under
				section 222, the Commission shall adopt a model format for the posting of the
				tabulation of votes and aggregate vote counts which may be used by States in
				meeting the requirements for the tabulation and aggregation of vote counts
				produced by voting systems under section 301(a)(7).
						(b)Development of
				Proposed Model Format by Development CommitteeIn addition to the
				duties described in section 221(b), the Development Committee shall develop and
				forward to the Executive Director of the Commission a proposed model format for
				the Commission to adopt under this
				section.
						.
			(b)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the items relating to part 3 of subtitle B of title II the
			 following new item:
				
					
						Sec. 223. Model format for posting
				tabulation of votes and aggregate vote
				counts.
					
					.
			
